          Case 1:19-cr-00463-DLC Document 165 Filed 01/04/21 Page 1 of 1



                                             LAW OFFICES

                                     NEIL M. SCHUSTER
                                                SUITE 2C
                                          555 N.E. 15th STREET
                                        MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                             TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                                    TELECOPIER (305 ) 416 - 0325
    OF COUNSEL                                                               e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO
& DISTRICT OF COLUMBIA DISTRICT COURT
                                             January 4, 2021

FILED BY ECF

Hon. Denise L. Cote
U.S. District Judge
Daniel Patrick Moynihan U.S. Courthouse, E.D.N.Y.
225 Cadman Plaza East, Courtroom 4GN
Brooklyn, New York 11201

        Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
                Letter Requesting Courtroom Sentencing
                Sentencing January 15, 2021, 11:00 am

Dear Judge Cote:

       We write to express the Defendant’s request for leave to appear, in person, before Your Honor, in
your courtroom. The Defendant perceives sentencing to be the most crucial stage of the criminal
proceedings, particularly given his admission of guilt. We look forward to the opportunity to appear before
Your Honor for the imposition of punishment.


                                                 Respectfully submitted,

                                                 s/ Neil M. Schuster
                                                 Neil M. Schuster
NMS:asnd
